Citation Nr: 0813456	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, S.S., and B.M.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2008, the veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

In the veteran's VA form 9 submitted in April 2004, he stated 
that he was not able to work.  A letter from his former 
employer indicated that the veteran was forced to retire 
because of his mental problems.  It appears that the veteran 
has raised a claim for total disability rating based on 
individual unemployability.  The Board refers this matter to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in November 2001 and December 2005.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.  An additional notice regarding these 
elements was provided to the veteran in a Supplemental 
Statement of the Case dated in March 2006.

During his personal hearing before the undersigned Veteran's 
Law Judge in March 2008, the veteran stated that he had 
counseling sessions with B.M. at the Huntington Vet Center 
two or three times a month.  Correspondence from B.M. dated 
February 2006 indicated that the veteran received counseling 
ever three to four weeks, and he had been seen by B.M. since 
August 2002.  None of the veteran's treatment records from 
the Huntington Vet Center are of record.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain all outstanding pertinent 
medical records, following the procedures prescribed in 38 
C.F.R. § 3.159 (2007) as regards requesting records from 
Federal facilities.

In correspondence dated June 2005, B.M. from the Huntington 
Vet Center stated that the veteran presented with ongoing 
nightmares, continuous depression, chronic sleep 
disturbances, intrusive memories with vivid images of combat, 
survivor guilt, increased mistrustfulness of people, poor 
concentration, isolation, anxiety, and anger.  B.M. noted in 
a letter dated February 2006 that the veteran experienced 
reoccurring nightmares, disruptive sleep, flashbacks, 
exaggerated startle response, hypervigilance, self and social 
isolation, depression, anger anxiety, impaired memory and 
concentration, and anger.

The Board notes that B.M.'s observations differ from the VA 
outpatient records from September 2001 through August 2005.  
The VA outpatient reveal an ongoing record of no acute 
symptoms of PTSD.  Treatment notes from November 2002 and 
March 2005 state that a depression screen for the veteran was 
negative.  A VA outpatient record from November 2004 
indicates that the veteran generally slept eight hours a 
night and rarely had difficulty sleeping through the night.  
An additional record from August 2005 noted the presence of 
PTSD but said that the veteran's mental status was clear.  

The veteran's last VA examination for rating purposes was 
conducted in March 2006.  The examiner did not discuss the 
apparent inconsistencies in the record between B.M.'s letters 
and the VA outpatient notes.  Additionally, in the veteran's 
March 2008, he essentially asserted that his PTSD symptoms 
had increased in severity.  In Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991), the Court held that the duty to 
assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Therefore, in view of the aforementioned 
considerations, after obtaining the missing treatment 
records, the veteran must be afforded a new examination to 
obtain pertinent findings to assess the current severity of 
his PTSD and to reconcile the discrepancy in the reported 
symptoms of record.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  As the claim for service 
connection for PTSD is being remanded, the veteran should be 
sent another VCAA letter that fulfills the requirements 
enumerated in Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the claims 
file and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.  Specifically, the AMC/RO 
should send the veteran a letter which 
details the need for him to show a 
worsening or increase in severity of his 
disability and the effect that worsening 
has on the claimant's employment and daily 
life.  The letter should include the 
rating criteria set out by 38 C.F.R. § 
4.130 Diagnostic Code 9411 (2007).

2.  The AMC/RO should obtain all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD from the Huntington 
Veteran's Center, dated beginning in 2002 
and from the Huntington VAMC.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  After all available records and 
responses from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a psychiatric 
examination for his PTSD at an 
appropriate VA medical facility.

The entire claims file must be made 
available to the psychiatrist or 
psychologist performing the 
examination.  The examination report 
should include discussion of the 
veteran's documented medical history 
and assertions, as well as an 
occupational and social history.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should set forth all 
evaluation/examination findings, along 
with the rationale for any conclusions 
reached.

Following a review of the record and 
interview and evaluation of the 
veteran, the examiner is to indicate 
which of the following paragraphs (a), 
(b), (c), or (d), best describes the 
degree of impairment caused by the 
PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; or

(d) Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).

The examiner should render a multi-
axial diagnosis, including assignment 
of a Global Assessment of Functioning 
(GAF) scale score representing the 
level of impairment due to the 
veteran's anxiety and depression, and 
an explanation of what the score means.

Additionally, the examiner should 
express an opinion regarding the extent 
to which the veteran's PTSD alone 
affects his employability.  The 
examiner is also asked to address the 
inconsistencies between the June 2005 
and February 2006 letters from B.M. and 
the VA outpatient records from 
September 2001 through August 2005.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations. If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




